Citation Nr: 0913317	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a tooth 
extraction, to include temporomandibular joint (TMJ) 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision that 
denied service connection for TMJ syndrome.  The Veteran 
timely appealed.  

In July 2004, the Veteran testified during a hearing before 
one of the undersigned Veterans Law Judges at the RO.  In 
March 2005, the Board remanded the matter for additional 
development.  

The Veteran again testified during a hearing in February 2008 
before another of the undersigned Veterans Law Judges at the 
RO.  During that hearing, the Veteran's request for a 30-day 
abeyance to submit additional documentary evidence was 
granted.  No additional response from the Veteran was 
received.  

In May 2008, the Board remanded the claim for service 
connection.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran has residuals of a tooth extraction, to 
include TMJ syndrome, associated with his active military 
duty.  


CONCLUSION OF LAW

Chronic residuals of a tooth extraction, to include 
temporomandibular joint (TMJ) syndrome, were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist  

In August 2003 and June 2008 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the appellant of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  In 
the June 2008 letter, the Veteran was also informed of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

At the February 2008 hearing, the Veteran stated he had 
received ongoing treatment for his TMJ syndrome at Mercy 
Hospital in San Diego, California.  He stated he would get 
the records and submit them to the Board.  (Transcript, p 11-
12.)  The case was held for 30 days.  No additional evidence 
was received.  In May 2008, the Board remanded the case and 
instructed the RO to get authorization from the Veteran to 
get the Mercy Hospital records.  In the June 2008 letter, the 
Veteran was instructed to send the form to the RO.  No form 
was received. 

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the issue on appeal.  
All relevant treatment records adequately identified by the 
Veteran have been obtained and associated with his claims 
folder.  He was given a VA examination in December 2005.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III.  Analysis

The Veteran asserts that he has a jaw problem that began in 
service.  Specifically, in an August 2003 statement, the 
Veteran states that after he had his wisdom teeth removal, he 
experienced swelling and required corrective surgery.  He 
stated that he had experienced problems, including jaw pain, 
ever since.  In an August 2003 authorization and release of 
information document the Veteran stated he had been "self-
medicating" for the past 20 years.  

Service treatment records show that the Veteran underwent a 
tooth extraction in May 1981.  A root tip remained and the 
Veteran returned two days later due to bleeding.  Several 
days after the follow up, the Veteran returned again and 
infection was found.  Removal of the root was accomplished.  
No further complications were noted.  

A December 2001 VA medical record shows the Veteran 
complained of painful draining in his ear.  The impression 
was "chronic TMJ".  

A July 2002 VA medical record addendum shows that there was a 
clicking of the temporomandibular joint when the Veteran 
opened his mouth.  

A September 2002 VA medical record shows the Veteran 
complained of a "chronic fullness" of the right ear only 
relieved by "popping" his jaw.  Physical examination 
revealed the right temporomandibular joint to have an audible 
and palpable click with movement.  The assessment was 
possible TMJ syndrome and the clinician noted "May have a 
disruption of right Eustachian tube with resultant increased 
middle ear pressures [relieved by] manipulation of the 
external ear or jaw."  

A February 2003 VA medical record shows that the Veteran once 
again complained of recurrent aural fullness, pain, migraine 
headaches and drainage of his ears.  The Veteran related that 
the condition was due to a molar pulled during service and 
stated that he had not seen a dentist for the condition.  The 
assessment was significant TMJ disorder likely causing aural 
symptoms and headaches.  

June, September, and December 2003 VA medical records shows 
the Veteran restated his complaints and was again assessed as 
having fullness of the right ear, most likely secondary to 
TMJ and dental issues.  

At a December 2005 dental and oral VA examination the 
examiner found that the Veteran's temporomandibular joint was 
normal in all aspects.  He had an unrestrictive vertical 
excursion exceeding 50 millimeters.  Right and left lateral 
ranges of motion were also normal.  No joint sounds were 
elucidated upon auscultation and movement.  Oral hygiene was 
fair.  Occlusion was indeterminate as the Veteran wore a 
complete upper denture.  A dental radiograph was 
unremarkable.  The examiner concluded the Veteran had a 
normal temporomandibular joint and that any ear pain the 
Veteran suffered was not caused as a result of the tooth 
extraction that occurred in service in May 1981.  

An addendum dated in July 2007 reflects that the same 
examiner reviewed the claims file and came to the same 
conclusion, i.e., the tooth extraction did not cause TMJ 
syndrome and the Veteran did not have TMJ syndrome.  The 
examiner stated:  "Review of the records of this extraction, 
although sketchy, would note that this was a routine removal 
of a partially embedded, lower right wisdom tooth."  The 
examiner explained the records showed that after extraction 
of the tooth, part of the root remained.  The Veteran then 
developed an alveolitis (dry socket) with infection.  The 
examiner noted that symptoms of this are pain and swelling, 
just as the Veteran reported.  Treatment for this type of 
condition includes irrigation of the socket, removal of any 
root fragments ("a normal complication of this type of 
procedure"), occasional antibiotics (not shown to have been 
administered to the Veteran) and then healing.  The examiner 
noted that no additional problems appeared in the Veteran's 
service treatment records.  He added, "It is most unlikely 
that a third molar removal in 1981 would have had any effect 
on chronic ear problems fifteen to twenty years later."  The 
examiner found no relationship between the chronic ear 
problems and the normal temporomandibular joints.  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the Veteran 
does not have TMJ syndrome or any residuals of a tooth 
extraction in service.  The Board finds the opinion of the VA 
examiner very probative in this regard.  The VA examiner was 
able to review the Veteran's service treatment records, 
perform a physical examination, and provide reasoning for his 
conclusion.  The VA examiner explained what happens after 
tooth extraction and that the extraction many years ago is 
unrelated to the Veteran's current symptoms.  The Board finds 
the VA examiner's opinion to be fully supported by the 
record.  

Additionally, requisite chronicity has not been established 
for this claim.  38 C.F.R. § 3.303(b).  The Veteran was not 
shown to have had TMJ syndrome in service or for many years 
after service.  While some diagnoses appear in his VA medical 
records (December 2001, February 2003) the Veteran was not 
shown to have TMJ syndrome at the December 2005 VA 
examination.  Both a present disability and chronicity have 
not been shown.  

Finally although the Veteran is competent to note that he has 
had jaw pain ever since the dental procedure in service, he 
is unable to diagnose disability and his claim that he has 
temporomandibular joint dysfunction related to the procedure 
in service is certainly beyond his competence.  In any event, 
the complaints of jaw pain since service are not supported by 
competent evidence reflecting the presence of current 
disability that is related to the tooth extraction.

As the preponderance of the evidence is against his claim, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  Therefore, 
the claim must be denied.  




ORDER

Service connection for residuals of a tooth extraction, to 
include TMJ syndrome, is denied.  



__________________________			       
_________________________
THOMAS J. DANNAHER                                              
DEREK R. BROWN 
    Veterans Law Judge 					      Veterans 
Law Judge  
Board of Veterans' Appeals				  Board of 
Veteran' Appeals



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


